Exhibit 10.1

 

SEVERANCE AND GENERAL RELEASE AGREEMENT

 

This Agreement (the “Agreement”) is entered into by and among Phillip C.
Rapp, Jr. (“Employee”) and Augme Technologies, Inc. and Hipcricket, Inc.
(“Augme” or “Hipcricket” or “Employer” or “the Company”) to describe the terms
of Employee’s separation from employment with the Company.  For the
consideration described herein, Employee and the Company agree as follows:

 

1.             SEPARATION FROM EMPLOYMENT

 

Employee’s employment with the Company (in any capacity including any officer
positions in the Company or any of its subsidiaries including without
limitations the offices of Executive Vice President, Strategic Planning) will
end effective September 20, 2012 (the “Separation Date”).  The Company will pay
Employee for all services provided through the Separation Date. The Employee and
Employer understand and agree that either the marking of this Agreement nor the
fulfillment of any condition or obligation of this Agreement constitutes an
admission of any liability or wrongdoing by either the Employee or the Employer.

 

2.             ACCRUED VACATION, EXPENSE REIMBURSEMENT

 

2.1           Payment for Paid Time Off.  With the next regularly-scheduled
payroll after the Separation Date, the Company shall pay Employee for any earned
but unused paid time of 208.74 hours which totals $22,579.41 less lawful
withholdings and deductions.

 

2.2           Reimbursement for Expenses Incurred.  The Company shall reimburse
Employee for reasonable and necessary business expenses incurred before the
Separation Date to the extent such expenses are reimbursable under the Company’s
normal expense reimbursement policies and procedures, and provided that receipts
or other acceptable documentation for such expenses are submitted in accordance
with standard Company policy.

 

3.             SEVERANCE PAY AND SEVERANCE BENEFITS

 

3.1           Severance Pay.  The Company agrees to pay Employee an amount equal
to twelve (12) months of his regular base salary (totaling $225,000) as
severance pay (the “Severance Payment”).  The Severance Payment shall be subject
to withholding and deduction for payroll taxes and other deductions as are
required by federal and state law.  The Severance Payment shall be paid in equal
installments in conjunction with the Company’s regular payroll beginning after
the Effective Date.

 

4.             STOCK OPTIONS

 

4.1           Stock Options. Employer and Employee agree that as of the
Separation Date, Employee has fully-vested (i) 347,222 non-qualified options
exercisable at $1.30; (ii) 41,667 qualified options exercisable at $3.00; and
(iii) 15,000 qualified options exercisable at $2.15.  This will serve as your
reference that you may for up to three months from the Separation Date under
Section 9.2 (a) of the attached Augme 2010 Incentive Stock Option Plan exercise
a total of 403,889 options and cause the issuance of these amount of underlying
common shares of Augme to be issued free from restrictions to you.
 Additionally, Employee is providing a copy of

 

--------------------------------------------------------------------------------


 

the Employee with the respective stock option agreement dated August 12, 2010,
January 4, 2011, December 29, 2011.

 

4.2           Incentive Stock Option Plan. To the extent that the Options are
exercisable, Employee acknowledges that the Options must be exercised in
accordance with the terms of the Company’s Incentive Stock Option Plan (“ISO”).

 

4.3           Forfeiture of Stock Options. Employee further agrees that, to the
extent that Employee has been granted options to purchase common stock of the
Company in addition to the foregoing Options, Employee’s rights with respect to
any such additional options have not yet vested and will not vest, Employee will
have no rights with respect to such additional options.

 

5.             GROUP MEDICAL BENEFITS COVERAGE/STOCK/OTHER BENEFITS

 

After the Separation Date, Employee and/or his dependents shall be eligible to
elect a temporary extension of group health plan coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as subsequently amended (“COBRA”). 
After the Separation Date, Employee’s rights and obligations with respect to all
other benefits plans, including any stock rights, stock options, 401(k),
disability and life insurance, shall be governed by the terms of all applicable
plans and laws.

 

6.             FULL PAYMENT

 

Employee agrees that, with the payment of his final pay through the Separation
Date, the Company has paid Employee all compensation arising out of Employee’s
employment, including, but not limited to, base pay, bonus, commission, and any
other compensation.

 

7.             RESIGNATION

 

Effective as of the Separation Date, Employee will be deemed to have resigned as
the Executive Vice President, Strategic Planning of the Company. Furthermore, on
the Separation Date, Employee will deliver to the Company an executed
resignation letter, in substantially the form attached hereto as Exhibit A. The
contents of the resignation latter shall form the substance of the Company’s 8-K
filing with respect to the Employee’s departure.

 

8.             GENERAL RELEASE OF CLAIMS

 

8.1           Release.  In consideration of the Company’s provision of severance
pay and other benefits, employee hereby releases the Company, any
Company-sponsored employee benefit plan in which employee participates, and any
of their employees, agents, officers, directors, shareholders, insurers,
successors and assigns (and their respective marital communities), from all
claims, demands, actions or causes of action of any kind or nature whatsoever
which employee may now have or may ever have had against any of them, whether
such claims are known or unknown including claims under local, state, federal or
common law

 

--------------------------------------------------------------------------------


 

with respect to any of the following: (a) breach of contract; (b) harassment,
discrimination, retaliation, or constructive or wrongful discharge; (c) lost
wages, lost employee benefits, physical and personal injury, stress, mental
distress, or impaired reputation; (d) claims arising under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act, the Equal
Pay Act, Americans with Disabilities Act, Family and Medical Leave Act, the
Workers Adjustment and Retraining Notification Act, the Older Workers Benefits
Protection Act, or any other federal, state or local laws or regulations
governing the employer-employee relationship or prohibiting employment
discrimination; (e) attorneys’ fees; and (f) any other claim arising from or
relating to employee’s employment with the Company and/or employee’s separation
from employment.  Employee acknowledges that he may hereafter discover facts
different from or in addition to those which employee now believes to be true
with respect to such claims; nevertheless, employee agrees that the release
shall be and remain effective in all respects.  This release shall not prohibit
Employee from filing an administrative charge with the Equal Employment
Opportunity Commission but shall constitute a release and waiver of any claim or
right to monetary damages or relief in such a charge or claim.

 

8.2           No Action on Released Claims.  Employee agrees not to sue or
pursue any court or administrative action against the Company, or any of its
employees, agents, officers, directors or shareholders, regarding any claims
released herein or otherwise arising from Employee’s employment with the Company
or Employee’s separation from employment, except with respect to any breach by
the Company of its obligations under this Agreement.  If any government agency
brings any claim or conducts any investigation against Employer, nothing in this
Agreement forbids Employee from cooperating in such proceedings or providing
truthful testimony, but by this Agreement, Employee waives and agrees to
relinquish any damages or other individual relief that may be awarded as a
result of any such proceedings.

 

8.3           Terms.  Attached hereto as Exhibit B is a list which identifies:
(a) the group of individuals who are being discharged for reasons unrelated to
job performance and because their positions are redundant of positions held by
others (the “Group”); (b) the ages and job titles of the employees within such
Group; and (c) the ages of all persons within the same organizational unit as
Employee who are not part of the Group.

 

9.             REVIEW AND REVOCATION PERIOD; EFFECTIVE DATE

 

Employee has been given 21 days to review this Agreement (the “Review Period”)
beginning with the date that it is first provided to him.  Employee is
encouraged to consult an attorney to review its terms.  In the event that
Employee signs this Agreement before expiration of this 21-day period, she
waives all remaining time to consider this Agreement.  By signing this
Agreement, Employee acknowledges that (a) the Company has advised Employee to
consult with counsel, and (b) Employee has either consulted an attorney or has
voluntarily elected not to do so.  After signing the Agreement, Employee may
revoke this Agreement by providing written notice of the decision to revoke the
Agreement to the Company at the following address: 4400 Carillon Point,
Kirkland, WA 98033 (Attn: Kimberly Cunningham) within seven days after the date
Employee signed this Agreement.  This Agreement will become effective on the
first day after the seven-day revocation period expires (the “Effective Date”).

 

--------------------------------------------------------------------------------


 

10.          RETURN OF COMPANY PROPERTY

 

On or before the Separation Date, and as a condition of receiving Severance
Payment and other benefits, Employee shall return to the Company all
Company-owned communication devices, equipment and property and any documents,
files or records of any nature, or any copy thereof that belong to the Company.
Employee agrees that he will not, for any purpose, attempt to access or use any
Company computer or computer system and will disclose to the Company all
passwords necessary to enable the Company to access all information, which is
password-protected on any of its computer equipment or on its computer network
or system.

 

11.          CONFIDENTIALITY/NONDISPARAGEMENT

 

Employee agrees to protect and maintain the confidentiality of all information
in his possession related to the Company, including information about is
finances, technology, employees, sales or prospective sales, customers and all
other information not publicly not publicly known or available.  Employee agrees
to abide by and reaffirms his obligations with respect to confidentiality and
non-solicitation and other protections. Employee agrees that he will not
disparage or criticize the Company, its Board of Directors, management, products
or services and will not otherwise do or say anything that could interfere in
any way with the Company’s Board of Directors and its corporate officers,
speaking on behalf of the Company, shall not disparage Employee.

 

12.          COVENANT NOT TO COMPETE

 

Employee agrees that for twelve months after the Separation Date, he will not,
directly or indirectly, enter into the employment of, render services to, or
acquire any interest whatsoever, whether as a sole proprietor, partner,
associate, shareholder, officer, director, consultant, trustee, lessor,
creditor, or otherwise, in any business trade or occupation in competition with
business of Employer. Employee agrees that damages for breach of this covenant
will be difficult to determine and therefore consent that this provision may be
enforced by temporary or permanent injunction, without the necessity of a bond.
Such injunctive relief shall in addition to and not in place of any remedies at
law. Employee agrees that the provisions of this paragraph are reasonable.
However, should any court ever find that any provision within this paragraph is
unreasonable, either in period of time, geographical area, or otherwise, then in
that event Employee agrees that this paragraph shall be interpreted and enforced
to the maximum extent which the court deems reasonable.

 

13.          NO ADMISSION

 

Employee understands and acknowledges that neither the Severance Payment and
other benefits offered nor the execution and delivery of this Agreement by the
Company constitutes an admission by the Company to (i) any breach of an
agreement with Employee (ii) any violation of a federal, state or local statute,
regulation or ordinance, or (iii) any other wrongdoing.

 

--------------------------------------------------------------------------------


 

14.          COOPERATION/CONFIDENTIALITY OF AGREEMENT

 

Employee agrees to cooperate with the Company with respect to all matters
arising during or related to his employment.  Employee will keep the terms
including the amount of this Agreement completely confidential and will not
disclose, directly or indirectly, any information concerning this Agreement to
any person other than his attorneys, accountants, tax advisors, immediate
family, or as otherwise required by law.  Employee further agrees that if he
provides any information regarding the terms including the amount of this
Agreement to his attorneys, accountants, tax advisors or immediate family, he
will inform them that they must keep such information including the terms and
amount completely confidential.

 

15.          INFORMED AND VOLUNTARY AGREEMENT

 

Employee declares that Employee has read and fully understands the terms of this
Agreement, and its significance and consequence.  Employee understands and
acknowledges that, except as specifically reserved herein, in exchange for the
Severance Payment and other benefits, Employee is waiving and giving up every
possible claim arising out of employment with the Company and/or the termination
of that employment.

 

16.          GOVERNING LAW/SEVERABILITY/ENTIRE AGREEMENT

 

The parties acknowledge that this Agreement shall be interpreted under and
enforced by and consistent with the laws of the State of New York.  The
provisions of this Agreement are severable, and if any part of it is found to be
unlawful or unenforceable, the other provisions of this Agreement shall remain
fully valid and enforceable to the maximum extent consistent with applicable
law.  This is the entire Agreement between Employee and the Company.  The
Company has not made any promises to Employee other than those included within
this Agreement.  This Agreement may be signed in counterparts.  Facsimile
signatures are to be given the same force and effect as original signatures.

 

17.          COMPLETE AGREEMENT

 

This Agreement represents and contains the entire understanding between the
Employee and Employer in connection with the subject matter of this Agreement. 
The Employee and Employer expressly acknowledge and recognize that there are no
oral agreements, understandings or representations in connection with the
subject matter of this agreement between the parties other than those contained
in this Agreement and any such prior agreements or understandings are
specifically terminated.  This Agreement shall be binding upon and shall inure
to the benefit of the executors, administrators, personal representatives,
heirs, and/or successors and assigns of the parties.

 

--------------------------------------------------------------------------------


 

PLEASE READ CAREFULLY.  THIS AGREEMENT CONTAINS A RELEASE OF ALL KNOWN AND
UNKNOWN EMPLOYMENT CLAIMS.

 

EMPLOYEE

 

AUGME TECHNOLOGIES, INC.

 

 

 

Signature:

/s/ Phillip C. Rapp, Jr.

 

By

/s/ Robert F. Hussey

 

 

 

 

 

Printed Name:

Phillip C. Rapp, Jr.

 

Title

Chief Executive Officer

 

 

 

 

 

Date:

September 20, 2012

 

Date:

September 20, 2012

 

 

 

 

 

 

 

 

 

 

 

 

 

HIPCRICKET, INC.

 

 

 

 

 

 

 

 

By

/s/ Robert F. Hussey

 

 

 

 

 

 

 

 

Title

Chief Executive Officer

 

 

 

 

 

 

 

 

Date:

September 20, 2012

 

Enclosures:

 

Augme 2010 Incentive Stock Option Plan

August 12, 2010 Stock Option Agreement

January 4, 2011 Stock Option Agreement

December 29, 2011 Stock Option Agreement

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Resignation letter

 

[SEE ATTACHED DOCUMENT]

 

--------------------------------------------------------------------------------


 

September 19, 2012

 

Mr. Robert F. Hussey

Chief Executive Officer

Augme Technologies, Inc.

350 7th Avenue, 2nd Floor

New York, NY 10001

 

Dear Bob,

 

I hereby acknowledge a separation from service as the Executive Vice President,
Strategic Planning of Augme Technologies, Inc., and its wholly-owned subsidiary
Hipcricket, Inc. (collectively the “Company”) effective immediately. My
resignation is not because of a disagreement with the Company on any matters
relating to the Company’s operations, policies or practices.

 

With Regards,

 

 

 

/s/ Phillip C. Rapp, Jr.

 

Phillip C. Rapp, Jr.

 

 

--------------------------------------------------------------------------------

 

 